DETAILED ACTION

Claims 1 and 3-21 are currently pending. 
Claim 2 has been cancelled. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
	Examiner objects to claim 21, the claim is an independent claim which recites limitations through reference to another independent claim. For the clarity of the record, all limitations should be positively recited in the independent claim itself. Correction is required. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9, 12-15,17,  and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akagawa (“Two-dimensional Blood Flow Vector and Wall Shear Stress of Carotid Artery Obtained with Dual-Angle Doppler Method” , provided on IDS filed 10/25/2019). 
Regarding claim 1, Akagawa teaches: 
A system for visualization and quantification of ultrasound imaging data, the system comprising:
 a display unit; (Akagawa, Figure 7, display of Doppler Ultrasound system)
 a processor communicatively coupled to the display unit and to an ultrasound imaging apparatus for generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure, wherein the processor is configured to: (Akagawa, Section II A, programmable ultrasound pulser/receiver, using Doppler technique along the carotid artery)
generate vector field data including axial and lateral velocity components of the fluid flowing within the bodily structure; (Akagawa, Section II A, 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions)
 calculate velocity profiles for a plurality of locations along a wall of the bodily structure based on the axial and lateral velocity components; (Akagawa, Section II A,-B 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions, wall shear stress was calculated by velocity gradient at 0.1mm apart from arterial wall)
generate wall shear stress (WSS) visualization data based, at least in part, on the velocity profiles, by encoding in color a WSS value at each of the plurality of locations; (Akagawa, Section II A,-B 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions, wall shear stress was calculated by velocity gradient at 0.1mm apart from arterial wall. See also Figure 7, color Doppler and wall shear stress visualization)and
 cause the display unit to concurrently display the image including the bodily structure overlaid with the WSS visualization data.  (Akagawa, Figure 7, color Doppler and wall shear stress visualization (7C))

Regarding claim 3, Akagawa teaches: 
The system of claim 1, wherein WSS visualization data comprises a color map of plaque-development risk estimates computed based, at least in part, on the WSS values.  (Akagawa, Section II A,-B 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions, wall shear stress was calculated by velocity gradient at 0.1mm apart from arterial wall. See also Figure 7, color Doppler and wall shear stress visualization, wall shear stress is plaque development risk )

Regarding claim 5, Akagawa teaches: 
The system of claim 1, wherein the processor is configured to automatically determine the plurality of locations associated with a length of the wall from the ultrasound imaging data.  (Akagawa, Section II A, interval between each measurement was 71 micro seconds)

The system of claim 1, wherein the processor is configured to select the plurality of locations associated with the wall responsive to user input.  (Akagawa, Section II A, programmable ultrasound pulser/receiver, using Doppler technique along the carotid artery, one of ordinary skill in the art would understand ultrasound probe is operated by a user)


Regarding claim 7, Akagawa teaches: 
The system of claim 1, wherein the WSS visualization data is displayed as an overlay on the image. (Akagawa, Figure 7, color Doppler and wall shear stress visualization (7C))

Regarding claim 9, Akagawa teaches: 
The system of claim 1, wherein the processor is further configured to generate a graphical representation of the vector field data(Akagawa,  See also Figure 7, color Dopple, 2D blood flow and wall shear stress visualization)  and 
cause the display unit to display the graphical representation of the vector field data concurrently with the image including the WSS visualization data.  (Akagawa,  See also Figure 7, color Dopple, 2D blood flow and wall shear stress visualization)

Regarding claim 12, Akagawa teaches: 
The system of claim 1, wherein the ultrasound imaging apparatus is provided by an ultrasound imaging system including the display and the processor, (Akagawa section II a Verasonics Vantage 256 ultrasound)  and 
(Akagawa, Section II A, interval between each measurement was 71 micro seconds)


Regarding claim 13, Akagawa teaches: 
A method for displaying ultrasound imaging data, the method comprising:
 generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure; (Akagawa, Section II A, programmable ultrasound pulser/receiver, using Doppler technique along the carotid artery)
 generating vector field data including axial and lateral velocity components of the fluid flowing within the bodily structure; (Akagawa, Section II A, 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions)
 calculating velocity profiles for a plurality of locations along a wall of the bodily structure based on the axial and lateral velocity components; (Akagawa, Section II A,-B 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions, wall shear stress was calculated by velocity gradient at 0.1mm apart from arterial wall)
generating wall shear stress (WSS) visualization data based, at least in part, on the velocity profiles, wherein the generating WSS visualization data includes generating a color map of WSS values at each of the plurality of locations along the wall; (Akagawa, Section II A,-B 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions, wall shear stress was calculated by velocity gradient at 0.1mm apart from arterial wall. See also Figure 7, color Doppler and wall shear stress visualization and 
(Akagawa, Figure 7, color Doppler and wall shear stress visualization (7C)

Regarding claim 14, Akagawa teaches: 
The method of claim 13,  wherein the concurrently displaying the image with the WSS visualization data includes overlaying the color map of WSS values onto a B-mode image of the bodily structure.  (Akagawa, Figure 7, color Doppler and wall shear stress visualization (7C))

Regarding claim 15, Akagawa teaches: 
The method of claim 13 further comprising: 
generating a graphical representation of the vector field data; (Akagawa,  See also Figure 7, color Dopple, 2D blood flow and wall shear stress visualization) and
 concurrently displaying the graphical representation of the vector field data with the image including the bodily structure and the WSS visualization data.  (Akagawa,  See also Figure 7, color Dopple, 2D blood flow and wall shear stress visualization)

Regarding claim 17, Akagawa teaches: 
The method of claim 13 wherein: 
 5the generating WSS visualization data includes calculating WSS values for each of the plurality of locations along the wall and generating a color map of risk estimates determined based, at least in part, on the WSS values; (Akagawa, Section II A,-B 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions, wall shear stress was calculated by velocity gradient at 0.1mm apart from arterial wall. See also Figure 7, color Doppler and wall shear stress visualization, wall shear stress is plaque development risk ) and 
the concurrently displaying the image with the WSS visualization data includes overlaying the color map of risk estimates onto a B-mode image of the bodily structure.  (Akagawa, Section II A,-B 2D blood flow vector is calculated using both the X and Y (lateral and axial) directions, wall shear stress was calculated by velocity gradient at 0.1mm apart from arterial wall. See also Figure 7, color Doppler and wall shear stress visualization, wall shear stress is plaque development risk )

Regarding claim 20, Akagawa teaches: 
The method of claim 14, wherein the image including the bodily structure and the WSS visualization data are updated in real-time.  (Akagawa, Section II A, interval between each measurement was 71 micro seconds)

Regarding claim 21, Akagawa teaches: 
A non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of medical imaging system to perform any of the methods of claim 13. (Akagawa section II a Verasonics Vantage 256 ultrasound, please see also a full discussion of claim 13)

	




Allowable Subject Matter
Claims 4,8, 10-11, and 16 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the processor is communicatively coupled to a neural network, and wherein the estimates are based further in part on a threshold provided by the neural network.  

Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the processor is further configured to display a graphical representation of WSS values associated with some or all of the plurality of locations along the wall as a function of time.  

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the graphical representation of the vector field data is a pathlet-based visualization of the vector field data.  



Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the graphical representation of the vector field data comprises a vector map including a flow mask layer defining a sub-region corresponding to the vector field data and a vector visualization layer illustrating at least partial trajectories of velocity vectors of the vector field data.  

Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the generating a graphical representation of the vector field data comprises generating a pathlet-based visualization of the vector field data.  

Regarding claim 18, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
further comprising displaying a graphical representation of the WSS values as a function of time.  

Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the graphical representation of the WSS values as a function of time is displayed synchronously with a corresponding ECG signal trace.  


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666